Citation Nr: 1401154	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through February 2013.

After a careful review of the record, the Board observes that in a June 2012 rating decision, the Veteran was granted service connection for his PTSD, an issue that had been on appeal.  As this issue has been resolved by a grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, and is cognizant that this matter is advanced on the docket, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).


The Board notes that a March 2011 formal finding memorandum found that the Veteran's service treatment records (STRs) were destroyed in the 1973 fire at the National Personnel Records Center.  VA's duty to assist is heightened when records have been destroyed while in government possession.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In this case, the record reflects that all reasonable efforts were made to assist the Veteran in procuring pertinent records in the custody of the Federal Government.  

The Veteran argues that his bilateral hearing loss and tinnitus were caused by hazardous noise exposure, when he was exposed to loud noises from 40mm and 50 caliber guns as a serviceman in the artillery unit.  

The Veteran underwent a VA audiological examination in June 2011.  The Board finds that the VA examiner's opinion was not adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An opinion is adequate when it allows the Board to perform a fully informed evaluation.  Id.  The rationale for a medical opinion also must be fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120.  

At the June 2011 VA examination, the Veteran reported that he had no ear protection while serving in the artillery unit in the Army.  After leaving the military, the Veteran worked at the fire department for 20 years and also part-time as a log truck driver on and off for seven to eight years.  The Veteran also reported recreational hunting once a year for a two-week period.  The Veteran and his wife stated that the Veteran did not recall having hearing loss until about 15 to 20 years earlier and no tinnitus until the 1980's.  The VA examiner found that the Veteran had higher frequency bilateral sensorineural hearing loss.  In concluding that the Veteran's bilateral hearing loss and tinnitus were not related to his in-service noise exposure, the examiner stated that "[a]lthough the configuration of the Veteran's hearing loss was consistent with a history of noise and the Veteran was in the artillery in the service, the Veteran's own statements and the statements of his wife indicated the hearing loss and tinnitus had a later onset."  The rationale for the examiner's opinion was that he could not "rule[] out that [the Veteran's] high frequency hearing loss was caused by the recreational use of guns or occupation noise."  The examiner both acknowledged that the Veteran's in-service noise exposure could have been caused by his high frequency hearing loss, and, that the hearing loss could have been caused by his recreational hunting and his post-service occupations.  Upon remand, the Board requests that the examiner clarify his opinion and explain why the Veteran's recreational and occupational noise exposure would be more likely the cause of the Veteran's hearing loss than his in-service noise exposure and why such in-service noise exposure was not at least a contributing factor to the Veteran's hearing loss and tinnitus.  See also, April 2013 statement from the Veteran's accredited representative asserting that the statements regarding the onset of the claimed hearing loss and tinnitus may be erroneous; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the lack of evidence of a hearing loss disability during service is not fatal to a service connection claim).

With regard to the Veteran's low back condition, the Board notes that the Veteran was not afforded a VA examination.  Although the Veteran's STRs are unavailable, the Veteran asserts that his chronic low back pain resulted from a back injury he sustained in jump school at Fort Benning while on active duty service in May or June of 1953.  He also contends that in the artillery, he lifted extremely heavy ordnance.  The Veteran has reported experiencing chronic low back pain since the 1970's.  VA treatment records reflect that he sought treatment in March 2003 when the pain worsened, that he had been on prescription medication to treat his chronic low back pain, and that in July 2012 he had a L4-5 laminectomy (decompression surgery).  Private treatment records report that the Veteran had L4-5 spinal stenosis, but did not provide an etiology for his low back condition. 

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  The Board has determined that the Veteran is competent to state that he sustained an injury to his back while in-service, and that he has had low back pain since then.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine whether the Veteran has a low back disability that is etiologically related to any incident of his military service.  See also Colvin v. Derwinski, 1 Vet. App. 171, 714 (1991) (the Board must not make use of its own unsubstantiated medical conclusions).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims file or virtual record any relevant treatment records of the Veteran dated since service pertaining to treatment for hearing loss, tinnitus and a back disability and including VA treatment records dated from February 2013 to the present.

The Veteran should complete authorizations to obtain all records of his treatment for his bilateral hearing loss, bilateral tinnitus and low back condition.  All actions to obtain the requested records should be documented fully in the claims file or virtual record.

2.  After additional treatment records are obtained and associated with the claims file, the RO/AMC should obtain an addendum to the June 2011 audiological examination by the same examiner or another examiner if he is not available.  The claims file, along with a copy of this remand and any relevant records contained in the virtual record, should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is etiologically-related to the Veteran's period of active military service?

b.  Is it at least as likely as not (50 percent probability or more) that any current bilateral tinnitus is etiologically-related to the Veteran's period of active military service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries while on active duty and since that time even when not documented in his medical records.

If it is the opinion of the examiner that the Veteran's current bilateral hearing loss and tinnitus are the result of recreational or occupational noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

3.  Concurrent with the above, schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims file, along with a copy of this remand and any relevant records contained in the virtual record, should be made available for review.  

The examiner should consider the Veteran's report that he sustained an injury to his back in May or June of 1953 while in jump school.  

After a review of the record on appeal, the examiner should provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that any current low back condition is etiologically-related to the Veteran's period of active military service?

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

4.  The RO/AMC should thereafter readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



